TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00244-CV




                     Christopher Ologban and Ruth Ologban, Appellants

                                                  v.

              Texas Department of Protective and Regulatory Services, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
        NO. FM006528, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING




               On May 10, 2001, appellants Christopher and Ruth Ologban filed a notice of appeal.

On July 7, 2001, after the district clerk informed this Court that appellants had not made

arrangements to pay for the record, this Court requested that appellants make payment arrangements

with the district clerk or the appeal would be dismissed for want of prosecution. On October 9, this

Court had not received the clerk’s record and this Court’s Deputy Clerk telephoned appellants’

attorney inquiring about the status of the appeal. The Clerk was informed by the attorney that a

motion to dismiss the appeal was being sent to this Court. On December 11, this Court’s Clerk’s

office had not received a motion to dismiss the appeal and left a voice mail that requested appellant’s

attorney to provide the Court with information regarding the status of the motion to dismiss or

payment arrangements for the clerk’s record. On December 13, this Court, by letter, requested
appellant’s attorney to respond by December 27 regarding the status of the appeal or the appeal

would be dismissed for want of prosecution.

               As the Court has not received a response, the appeal is dismissed for want of

prosecution.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: January 31, 2002

Do Not Publish




                                                 2